REASONS FOR ALLOWANCE
1.	Claims 1 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The IDS filed 01/22/2021 and 02/25/2022 have been considered and entered.  
According to a prior art search on the claimed invention, Ahn et al. (Pub. No.: US 2019/0254069) disclose performing, by a base station, listen before talk (LBT) in the unlicensed band, and transmitting, by the base station, the TRS in a TRS resource set according to a result of the LBT. The TRS resource set includes a plurality of orthogonal frequency division multiplexing (OFDM) symbols capable of transmitting the TRS in a plurality of consecutive slots (para. 0007).  Ahn et al. further disclose a Synchronization Signal/PBCH (SSB) block includes a time/frequency resource in which the PSS, the SSS and the PBCH are to be transmitted (para. 0028).  A demodulation reference signal (DMRS) for decoding the PBCH is included in the PBCH. A frequency resource of the DMRS is determined based on a cell ID. The DMRS for the PBCH may include information indicating an index of an SSB block (para. 0030).
Abedini et al. (Pub. No.: US 2019/0021062) disclose selecting a demodulation reference sequence (DMRS) of a plurality of DMRSs for transmission in a synchronization signal block (SSB) based on a half-frame in which the SSB is transmitted. The method further includes transmitting the selected DMRS in the SSB (para. 0008).  In certain aspects, the timing level within the SS burst set may be indicated by the index of the individual SSBs transmitted in the SS burst set. For example, a UE 120 has information regarding the pattern of the SSBs in the SS burst set. Accordingly, if the UE 120 has information regarding when a SSB having a particular SSB index is transmitted within the SS burst set, and determines the SSB index of a received SSB, it can determine the timing within the SS burst set synchronized to the received SSB. Therefore, in certain aspects the SSB may additionally be used to convey bits of information indicative of the SSB index of the SSB (para. 0079).
Ly et al. (Pub. No.: US 2019/0081827) disclose receiving a demodulation reference signal (DMRS) associated with a synchronization signal (SS) block, identifying a portion of an index of the SS block from the DMRS, determining a sequence used to scramble the SS block based on the portion of the index, and decoding a Physical Broadcast Channel (PBCH) of the SS block based on the sequence (para. 0014).
The cited prior arts, taken alone or in combination, do not disclose the claimed features of “wherein the first SSB index corresponds to a demodulation reference signal (DMRS) sequence of an SSB and the second SSB index of the SSB depends on the first SSB index of the SSB and a number of SSBs for the unlicensed band, and wherein information on the number of SSBs for the unlicensed band is transmitted to a terminal” as recited in claims 1 and 11 when considering each claim individually as a whole. 
The cited prior arts, taken alone or in combination, do not disclose the claimed features of “acquiring a time synchronization with the base station based on the first SSB index and identifying a second SSB index of the SSB based on the first SSB index and a number of SSBs for the unlicensed band, wherein information on the number of SSBs for the unlicensed band is received from the base station” as recited in claims 6 and 16 when considering each claim individually as a whole. 
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473